DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application was filed on and is a U.S. national Stage application under 35 U.S.C. 371 of International Patent Application No. PCT/FR2018/051883 filed 07/23/2018, which claims the benefit of the priority of French Republic Patent Application No. FR 17/56909 filed 07/21/2017. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

	Claim Status
Claims 1-14, 16, 18-19, and 21 are being examined on the merits in this office action.
Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4 recites “…consisting of: alkypolyglycoside….” In claim 4, line 8. This should be amended to recite “…consisting of: alkylpolyglycoside….”  Appropriate correction is required.

Claim Rejections - 35 USC § 112 -Withdrawn

The rejection of claims 1-5, 11-12, and 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn.
The rejection of claims 4-5 and 11-12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn.
	
Claim Rejections - 35 USC § 103 - New
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 16, 18-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0037307 A1 (hereinafter “the ‘307 publication”) in view of JP2005/053867 A (hereinafter “the ‘867 publication”) and US 2015/0344905 A1 (hereinafter “the ‘905 publication”).
This rejection is based in part on the English language machine translation of the JP2005/053867 publication provided by google patent and all citations are to the English language translation.
‘307 teaches a composition comprising at least one microorganism of the genus Bacillus and at least one biosurfactant wherein the biosurfactant is present in an amount of 2 mg/L to 7000 mg/L (abstract, claim 1 and [0013]). ‘307 further teaches that the biosurfactant is an antimicrobial cyclic lipopeptide selected from surfactin, lichenysin, fengycin, iturin and mixtures thereof (claim 20, [0052-0057]. ‘307 further teaches that the composition further comprises a surfactant and that the surfactant may be anionic, cationic, non-ionic or zwitterionic (claims 24-25 and paragraphs [0021, 0059, 0092, 0093]) and further that the surfactant is present in the amount of 0.01 to 10% wt./wt., especially 0.1% to 5% wt./wt., more especially 0.1 to 1% wt./wt. of the composition [0061] which in units of g/L is 0.1 to 100g/L,  especially 1 to 50g/L and more especially 1 to 10g/L, respectively. Since the ‘307 publication does not explicitly disclose that the composition was heated, the examiner infers that the composition was made at room temperature (i.e., 25 °C), which, therefore, reads on and is encompassed by the instant temperature range of 4-40 degrees.
‘307 therefore discloses a composition that comprises iturinic lipopeptide, surfactant and fengycin. The difference between the ‘307 publication and the instant claims is that ‘307 does not disclose that the concentration of iturinic lipopeptide is above 20g/l and further ‘307 does not specify the type of iturin lipopeptide being a mojavensin, mycosubtilin, bacillomycins A, B, C, D, F, and L as recited in claim 16.
‘867 teaches a dandruff suppressing composition comprising iturin type peptide in an amount of 0.005% by mass to 2.0% (claim 6) and surfactants (claim 4). In other embodiments, ‘867 teaches that the composition was prepared by adding 5% of the iturin peptide (p. 4, Example 5), which is about 50g/L.
5% w/w = 5% w/v = 50mg/ml = 50g/L.
‘867 further teaches that the composition comprises a solubilizing agent, which can be a surfactant (claim 4) used prevents aggregation and precipitation (p. 4) and that the surfactant comprises non-ionic surfactants such as alcohol fatty acid esters, ethylene glycol fatty acid esters, polyglycerin fatty acid esters, and sucrose fatty acid esters, and tetraalkylammonium salts (p. 3, para. 3, line 6-7). ‘867 teaches that the solubilizing agent which includes a surfactant is in the composition in the amount of 0.005- 90% by mass and more preferably 1.0 to 70% by mass (claim 7 and page 3, 3rd paragraph, line 3-4). This encompasses the instant amount of 3%. With regards to temperature, ‘867 teaches embodiments where ‘867 discloses other embodiments where a predetermined amount of iturin-based peptide was added to an aqueous solution mixed with components other than iturin-based peptide and dissolved at room temperature (Example 8 on page 4). ‘867 teaches that the solubilizing agent prevents aggregation and precipitation and stability is increased (page 4, Example 4). This reads on the instant homogenous and stable composition.
The ‘867 publication does not specify the type of iturin lipopeptide being a mojavensin, mycosubtilin, bacillomycins A, B, C, D, F, and L.
The ‘905 publication teaches a fungicidal composition that comprises a lipopeptide and an agriculturally acceptable nonionic amphiphile or surfactant [0337]. ‘905 teaches that the surfactants include non-ionic surfactants [0338], anionic surfactant [0350] or oils [0339, 0349-0350]. ‘905 further teaches that the  iturin-type compound is bacillomycin D, bacillomycin F, bacillomycin L, bacillomycin LC (bacillopeptin), mycosubtilin, iturin A, iturin AL, or iturin C (claim20). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ‘307 and ‘867 and prepare a composition that comprises iturin lipopeptide in high concentrations as taught by ‘867 because ‘867 discloses that the addition of a solubilizing agent in a composition with high iturinic lipopeptide helped prevent aggregation and precipitation and stability is increased (page 4, Example 4). It would have been obvious to modify the teachings ‘307 and ‘867 with ‘905 because ‘905 teaches that compositions comprising the lipopeptides of ‘905, when mixed with surfactants, produce a homogenous formulation. One of ordinary skill in the art would therefore be motivated and would have had a reasonable expectation of success in preparing such a composition that includes the lipopeptides of ‘905 because ‘867 publication teaches that the addition and increase of surfactants prevents aggregation and precipitation of the composition comprising lipopeptide, and ‘905 teaches that composition comprising the lipopeptides and surfactant produces homogenous compositions. The disclosures render obvious the instant composition of claim 1.
Regarding claim 2, ‘867 teaches that in other embodiments, ‘867 teaches that the composition was prepared by adding 5% of the iturin peptide (p. 4, Example 5), which is about 50g/L. 5% w/w = 5% w/v = 50mg/ml = 50g/L.
Regarding claim 3, ‘867 teaches that the composition comprises surfactin (p. 3, para. 3, lines 11-12 and claim 5). In addition, ‘307 teaches that the biosurfactant is an antimicrobial cyclic lipopeptide selected from surfactin, lichenysin, fengycin, iturin and mixtures thereof (claim 20, [0052-0057].
Regarding claim 4, ‘867 teaches that the composition may comprises non-ionic surfactants such as alcohol fatty acid esters, ethylene glycol fatty acid esters, polyglycerin fatty acid esters, and sucrose fatty acid esters, and tetraalkylammonium salts (p. 3, para. 3, line 6-7).
Regarding claim 5, ‘867 teaches that in other embodiments, the composition may comprise surfactants from the oil family such as olive squalane, rice squalane, rice germ oil, jojoba oil, castor oil, safflower oil, olive oil, macadamia nut oil, sunflower oil and other vegetable oils and beeswax (p. 3, para. 7, line 6-7).
Regarding claim 6, ‘867 teaches that the composition may comprise 2% (claim 6) and in other embodiments, the composition comprises 5% (example 5) iturin peptide, which is about 20g/l and 50g/l respectively. ‘867 further teaches that the surfactin may be in the concentration of 0.1% by mass or more (p. 3, para. 5, line 3). This reads on the instant 1%. 
Regarding claim 7-8, ‘867 teaches that the composition may comprise 2% (claim 6) and in other embodiments, the composition comprises 5% (example 5) iturin peptide which is about 20g/l and 50g/l respectively. ‘867 teaches that the solubilizing agent such as a surfactant is in the composition in the amount of 0.005- 90% by mass and more preferably 1.0 to 70% by mass (claim 7 and page 3, 3rd paragraph, line 3-4) and that the surfactants include nonionic surfactants, amphoteric surfactants, cationic surfactants, anionic surfactants. It would therefore be obvious for one of ordinary skill in the art to include anionic surfactants such as fengycin and surfactin in the amounts disclosed by ‘867 which incorporate the instant amount. In addition, ‘867 teaches that the composition comprises one or more surfactant (solubilizer) (claim 4). Furthermore, the ‘307 publication teaches the biosurfactant such as fengycin and surfactin (claim 20) is present in an amount of 2 mg/L to 7000 mg/L (abstract, claim 1 and [0013]) which is 0.002 g/L to 7 g/L. In addition, the ‘905 publication teaches addition of fengycin in the composition [0225-0226].
Regarding claim 9, ‘867 teaches that the composition may comprise 2% (claim 6) and in other embodiments, the composition comprises 5% (example 5) iturin peptide and the surfactant is from the oil family such as olive squalane, rice squalane, rice germ oil, jojoba oil, castor oil, safflower oil, olive oil, macadamia nut oil, sunflower oil and other vegetable oils and beeswax (p. 3, para. 7, line 6-7). Furthermore, the ‘307 publication teaches the biosurfactant such as fengycin and surfactin (claim 20) is present in an amount of 2 mg/L to 7000 mg/L (abstract, claim 1 and [0013]) which is 0.002 g/L to 7 g/L.
Regarding claim 10, ‘867 teaches that the composition may comprise 2% (claim 6) and in other embodiments, the composition comprises 5% (example 5) iturin peptide which is about 20g/l and 50g/l respectively. ‘867 teaches that the solubilizing agent such as a surfactant is in the composition in the amount of 0.005- 90% by mass and more preferably 1.0 to 70% by mass (claim 7 and page 3, 3rd paragraph, line 3-4) and that the surfactants include nonionic surfactants, amphoteric surfactants, cationic surfactants, anionic surfactants. ‘867 further teaches that the surfactant is from the oil family such as olive squalane, rice squalane, rice germ oil, jojoba oil, castor oil, safflower oil, olive oil, macadamia nut oil, sunflower oil and other vegetable oils and beeswax (p. 3, para. 7, line 6-7). ‘867 also teaches solubilizers comprises polyglycerin fatty acid esters (page 3, para. 2, line 9). In addition, ‘867 teaches that the composition comprises one or more surfactant (solubilizer) (claim 4). It would therefore be obvious for one of ordinary skill in the art to include surfactants from the oil family such as vegetable oil in the amounts disclosed by ‘867, which incorporate the instant amount. 
Regarding claim 11, ‘867 teaches a method of preparing the compositions comprising iturinic lipopeptide (Example 5, p. 4). ‘867 teaches that the solubilizing agent which includes a surfactant is in the composition in the amount of 0.005- 90% by mass and more preferably 1.0 to 70% by mass (claim 7 and page 3, 3rd paragraph, line 3-4). This encompasses the instant amount of 3%. With regards to temperature, ‘867 teaches embodiments where ‘867 discloses other embodiments where a predetermined amount of iturin-based peptide was added to an aqueous solution mixed with components other than iturin-based peptide and dissolved at room temperature (Example 8 on page 4). ‘867 teaches that the solubilizing agent prevents aggregation and precipitation and stability is increased (page 4, Example 4). This reads on the instant homogenous and stable composition. Furthermore, the ‘307 publication teaches the biosurfactant such as fengycin and surfactin (claim 20) is present in an amount of 2 mg/L to 7000 mg/L (abstract, claim 1 and [0013]) which is 0.002 g/L to 7 g/L. Hence it would be obvious for one of ordinary skill in the art to use the method of ‘867 and include the concentration of ‘307 given that both reference teach similar subject matter.
Regarding claim 12, ‘905 teaches that some compositions are diluted in water before use [0424, 0435, 0436, and 0438]. This reads on composition that are dehydrated hence rendering obvious claim 12.
Regarding claim 13, ‘867 teaches the use of the composition for cosmetic purposes (abstract, and claim 8).
Regarding claim 14, ‘307 teaches a composition comprising at least one microorganism of the genus Bacillus and at least one biosurfactant wherein the biosurfactant is present in an amount of 2 mg/L to 7000 mg/L (abstract, claim 1 and [0013]). ‘307 further teaches that the biosurfactant is an antimicrobial cyclic lipopeptide selected from surfactin, lichenysin, fengycin, iturin and mixtures thereof in the amount of 2 mg/L to 7000 mg/L (claim 20, [0052-0057]. ‘307 further teaches that the composition further comprises a surfactant and that the surfactant may be anionic, cationic, non-ionic or zwitterionic (claims 24-25 and paragraphs [0021, 0059, 0092, 0093]) and further that the surfactant is present in the amount of 0.01 to 10% wt./wt., especially 0.1% to 5% wt./wt., more especially 0.1 to 1% wt./wt. of the composition [0061] which in units of g/L is 0.1 to 100g/L,  especially 1 to 50g/L and more especially 1 to 10g/L, respectively. Since the ‘307 publication does not explicitly disclose that the composition was heated, the examiner infers that the composition was made at room temperature (i.e., 25 °C), which, therefore, reads on and is encompassed by the instant temperature range of 4-40 degrees. ‘307 therefore discloses a composition that comprises iturinic lipopeptide, surfactant and fengycin. The difference between the ‘307 publication and the instant claims is that ‘307 does not disclose that the concentration of iturinic lipopeptide is above 20g/L. However, ‘867 teaches that the composition may comprise 2% (claim 6) and in other embodiments, the composition comprises 5% (example 5) iturin peptide, which is about 20g/l and 50g/l respectively. ‘867 teaches that the solubilizing agent such as a surfactant is in the composition in the amount of 0.005- 90%  by mass and more preferably 1.0 to 70% by mass (claim 7 and page 3, 3rd paragraph, line 3-4) and that the surfactants include nonionic surfactants, amphoteric surfactants, cationic surfactants, anionic surfactants. ‘867 further teaches that the composition comprises one or more surfactant (solubilizer) (claim 4). The disclosure renders obvious claim 14.
Regarding claim 16, ‘307 teaches that the lipopeptide is from microorganisms such as Bacillus subtilis (claim 17-19). In addition, ‘905 further teaches that the  iturin-type compound is bacillomycin D, bacillomycin F, bacillomycin L, bacillomycin LC (bacillopeptin), mycosubtilin, iturin A, iturin AL, or iturin C (claim20). 
Regarding claim 18, ‘867 teaches that the solubilizing agent such as a surfactant is in the composition in the amount of 0.005- 90%  by mass and more preferably 1.0 to 70% by mass (claim 7 and page 3, 3rd paragraph, line 3-4) and that the surfactants include nonionic surfactants, amphoteric surfactants, cationic surfactants, anionic surfactants. ‘867 further teaches that the composition comprises one or more surfactant (solubilizer) (claim 4). Given that ‘867 teaches that the composition may comprises one or more surfactant, it would be obvious for one of ordinary skill in the art to try and prepare a composition that comprises an anionic as the first surfactant and a non-ionic or oil surfactant as instantly claimed.
Regarding claim 19, ‘905 further teaches that the  iturin-type compound is bacillomycin D, bacillomycin F, bacillomycin L, bacillomycin LC (bacillopeptin), mycosubtilin, iturin A, iturin AL, or iturin C (claim20). 
Regarding claim 21, ‘867 teaches that the solubilizing agent such as a surfactant is in the composition in the amount of 0.005- 90% (0.05 g/L to 900g/L) by mass and more preferably 1.0 to 70% by mass (which is 10 to 700g/L) (claim 7 and page 3, 3rd paragraph, line 3-4) and that the surfactants include nonionic surfactants, amphoteric surfactants, cationic surfactants, anionic surfactants. ‘867 further teaches that the composition comprises one or more surfactant (solubilizer) (claim 4). Given that ‘867 teaches that the composition may comprises one or more surfactant, it would be obvious for one of ordinary skill in the art to try and prepare a composition that comprises an anionic as the first surfactant and a non-ionic or oil surfactant as instantly claimed.

Response to Arguments
Applicant's arguments filed 02/23/2022 have been fully considered but they are not persuasive. 
Applicant argues that that none of the cited references, alone or in combination, teaches or discloses a homogeneous composition includes (A) a concentration of iturinic lipopeptides above 20g/L, (B) at least 3 wt.% of one or more surfactants, where the one or more surfactants are selected from the group consisting of: anionic surfactants, non-ionic surfactants, oil surfactants, and combinations thereof, and (C) greater than 0 wt % to less than or equal to about 10 wt.% of fengycins or plipastatins. Applicant further argues that Bralkowski provides only that a biosurfactant is present in an amount of 2 mg/L to 7000 mg/L. Kitaguni is silent with regard to fengycins and/or plipastatins, and as such, fails to cure the deficiencies of Bralkowski. Kiljstra is silent with regard to a composition including greater than 0 wt % to less than or equal to about 10 wt.% of fengycins or plipastatins, and as such, fails to cure the deficiencies of Bralkowski and/or Kitaguni. 
The arguments presented above have been fully considered but are unpersuasive because a homogenous and stable composition comprising high concentration of iturinic lipopeptide is disclosed by ‘867. In addition, ‘307 discloses a composition that comprises iturinic lipopeptide, surfactant and fengycin (please see rejection above). The only difference between ‘307 and the instant independent claim 1 is the concentration of iturinic lipopeptide which ‘867 discloses. One of ordinary skill in the art would be motivated to prepare a composition such as the one disclosed by ‘307 and use high concentration of iturinic lipopeptide as taught by ‘867 because ‘867 taught that the composition was free of precipitate and was stable even at room temperature. With regards to applicants’ argument of 0 wt % to less than or equal to about 10 wt.% of fengycins or plipastatins, the Examiner notes that ‘307 teaches that the biosurfactant is  is selected from surfactin, lichenysin, fengycin, iturin (claim 20) and that the biosurfactant is present in an amount of 50 to 7000 mg/L (claim 23) which is 0.05 to 7 g/L which encompasses the instant range. Given the disclosures of the cited prior art, the Examiner notes that one of ordinary skill in the art would arrive at the instant invention. The arguments are therefore unpersuasive.

Conclusion
Claims 1-14, 16, 18-19, and 21 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MERCY H SABILA/Examiner, Art Unit 1654
/ARADHANA SASAN/Primary Examiner, Art Unit 1615